                       Case 1:16-cv-02248-DCF Document 60 Filed 02/05/19 Page 1 of 3
                         Case 1:16-cv-02248-DCF Document 58 Filed 02/04/19 Page 1 of 3




                                                   0 S B O R N       L A W, P.C.
                                                  43 WEST 43RD STREET, SUITE 131
                                                    NEW YORK, NEW YORK 10036


             DANIEL A. OSBORN                                                                               TELEPHONE
             LINDSAY M. TRUST                                                                               212 · 725 · 9800

                                                                                                            FACSIMILE

l       1   ·--;oCSDNY                                                                                      2 I 2 • 500 • 5 I I 5




-!
            ·)CUMENT                                                                   tU(f~fWZj~
    1        ECTRONICAILY FILED
                                                          February 1, 2019            /Aptu c3/1rj;7 -/4 /fL                             _
            ,oc #: ---~r---                                                          ~               /7
                                                                                               .,/4M 01,A.{ { (J--e,..   ~ uh (l/4-UZ-'1 I t,M-,'(   .
            ' \TE FILED:        21~ / 1'-1
                                  I   •




                                ByECF
                                                                                SO ORDERED:
                                Hon. Debra Freeman
                                Daniel Patrick Moynihan                                      4:.--:_.: ________ _
                                                                                                 ~
                                United States Courthouse
                                500 Pearl Street, Courtroom 17A                  ------U~-Es~f'~~~AN
                                New York, New York 10007                          UNITED STATES MAGISTRATE JUDGE

                                          Re:   Carlos M Salas et al. v. Peter Salas et al.,
                                                Case No. 16-cv-002248

                                Dear Magistrate Judge Freeman:

                                       We write on behalf of defendants Peter E. Salas, Dolphin
                                Advisors, LLC, Dolphin Asset Management Corp., Dolphin Direct
                                Equity Partners, LP and Dolphin Management, Inc.
                                ("Defendants"), to request an extension of time to file Defendants'
                                response to Plaintiffs' proposed findings of fact and conclusions of
                                law. This document is currently scheduled to be filed on February
                                8, 2019. Defendants respectfully request a 14-day extension of
                                time, up to and including February 22, 2019, to file their
                                document.

                                       This is Defendants' first request for an extension of time to
                                file Defendants' response to Plaintiffs' filing. Defendants have
                                been working on their response but submit that the additional time
                                is necessary in order to sufficienJly review and address Plaintiffs'
                                75-page submission containing 393 proposed facts and
                                conclusions; Defendants submitted 249.
 Case 1:16-cv-02248-DCF Document 60 Filed 02/05/19 Page 2 of 3
  Case 1:16-cv-02248-DCF Document 58 Filed 02/04/19 Page 2 of 3



Hon. Debra Freeman
February 4, 2019
Page2

              Counsel for Plaintiffs Ada Cristina Salas and Carlos M.
      Salas has informed Defendants' counsel that Plaintiffs do not
      consent to this relief. See E-mail dated February 2, 2019 attached
      hereto.



                                          Respectfully submitted,



                                          Daniel A. Osborn




cc:   Herbert Deutsch, Esq. (by ECF)
      Jeremy E. Deutsch, Esq. (by ECF)
      Elliot J. Coz, Esq. (by ECF)
           Case 1:16-cv-02248-DCF Document 60 Filed 02/05/19 Page 3 of 3
             Case 1:16-cv-02248-DCF Document 58 Filed 02/04/19 Page 3 of 3


From:                    Deutsch. Herbert
To:                      Dan Osborn
Cc:                      Coz. Elliot J.: Deutsch. Jeremy E ; Lindsay Trust
Subject:                 Re: Salas -- Reply Date
Date:                    Saturday, February 02, 2019 9:42:20 AM


We oppose your request. Replies are limited to answering and not interposing new materials.
In addition you have not provided any reason why you need over a month

Sent from my iPhone

On Feb 1, 2019, at 7:55 PM, Dan Osborn <DOsborn@osbornlawpc.com> wrote:


         Gentlemen - we intend to ask for additional time (until February 22) to file our
         responsive pleading.


         Please let me know if you consent so that we can advise the court of your position.


         Thank you,


         Daniel


         Daniel A. Osborn
         OSBORN LAW, P.C.
         43 West 43 rd Street, Suite 131
         New York, New York 10036
         (212)-725-9800


This electronic mail transmission may contain privileged. confidential and/or proprtetary information intended only for the person(s) named Any use,
distribution, copying or disclosure to another person is strictly prohibited If you are not the addressee indicated in this message (or responsible for
delivery of the message to such person), you may not copy or deliver this message to anyone In such case, you should destroy this message and kindly
notify the sender by reply email
